 



EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT
 
Between
ZILA, INC.,
ZILA PHARMACEUTICALS, INC.,
3M COMPANY
and
3M INNOVATIVE PROPERTIES COMPANY
Dated as of May 31, 2007





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
 
  ARTICLE 1        
 
  DEFINITIONS        
 
           
1.01
  Certain Defined Terms     1  
1.02
  Other Definitions     6  
1.03
  Interpretation and Rules of Construction     6  
 
           
 
  ARTICLE 2        
 
  PURCHASE AND SALE        
 
           
2.01
  Purchase and Sale of Assets     7  
2.02
  Assumption and Exclusion of Liabilities     9  
2.03
  Purchase Price; Allocation of Purchase Price     10  
2.04
  Closing     11  
2.05
  Closing Deliveries by the Sellers     11  
2.06
  Closing Deliveries by the Purchaser     11  
2.07
  Third Party Consents     12  
 
           
 
  ARTICLE 3        
 
  REPRESENTATIONS AND WARRANTIES OF THE SELLERS        
 
           
3.01
  Organization, Authority and Qualification of the Sellers     12  
3.02
  No Conflict     13  
3.03
  Governmental Consents and Approvals     13  
3.04
  Financial Information     13  
3.05
  Absence of Undisclosed Material Liabilities     14  
3.06
  Conduct in the Ordinary Course     14  
3.07
  Litigation     14  
3.08
  Compliance with Laws     14  
3.09
  Environmental Matters     14  
3.10
  Intellectual Property     15  
3.11
  Purchased Assets     16  
3.12
  Taxes     16  
3.13
  Material Contracts     16  
3.14
  Brokers     17  
3.15
  Disclaimer of the Sellers     17  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
           
 
  ARTICLE 4        
 
  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER        
 
           
4.01
  Organization and Authority of the Purchaser     18  
4.02
  No Conflict     18  
4.03
  Governmental Consents and Approvals     19  
4.04
  Financing     19  
4.05
  Litigation     19  
4.06
  Brokers     19  
4.07
  Independent Investigation; Sellers’ Representations     19  
 
           
 
  ARTICLE 5        
 
  ADDITIONAL AGREEMENTS        
 
           
5.01
  Confidentiality     20  
5.02
  Retained Names and Marks     20  
5.03
  Bulk Transfer Laws     20  
5.04
  Further Action     20  
5.05
  Tax Cooperation and Exchange of Information     20  
5.06
  Conveyance Taxes     21  
5.07
  Proration of Taxes and Certain Charges     21  
5.08
  Covenant Not to Compete     22  
 
           
 
  ARTICLE 6        
 
  CONDITIONS TO CLOSING        
 
           
6.01
  Conditions to Obligations of the Sellers     22  
6.02
  Conditions to Obligations of the Purchaser     23  
 
           
 
  ARTICLE 7        
 
  INDEMNIFICATION        
 
           
7.01
  Survival of Representations and Warranties     23  
7.02
  Indemnification by the Sellers     24  
7.03
  Indemnification by the Purchaser     24  
7.04
  Limits on Indemnification     24  
7.05
  Notice of Loss; Third Party Claims     25  
7.06
  Tax Treatment     26  
7.07
  Remedies     26  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
           
 
  ARTICLE 8        
 
  TERMINATION, AMENDMENT AND WAIVER        
 
           
8.01
  Termination     26  
8.02
  Effect of Termination     26  
 
           
 
  ARTICLE 9        
 
  GENERAL PROVISIONS        
 
           
9.01
  Expenses     27  
9.02
  Notices     27  
9.03
  Public Announcements     28  
9.04
  Severability     28  
9.05
  Entire Agreement     28  
9.06
  Assignment     28  
9.07
  Amendment     28  
9.08
  Waiver     28  
9.09
  No Third Party Beneficiaries     29  
9.10
  Governing Law     29  
9.11
  Waiver of Jury Trial     29  
9.12
  Counterparts     29  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          EXHIBITS         Page 1.01 (a)     Form of Bill of Sale, Assignment
and Assumption Agreement 1.01 (b)     Sellers’ Knowledge 1.01 (c)    
Inventory
2.03 (b)     Allocation of Purchase Price

-iv-



--------------------------------------------------------------------------------



 



          ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of May 31, 2007,
between Zila, Inc., a Delaware corporation (“Seller Shareholder”), Zila
Pharmaceuticals, Inc., a Nevada corporation (the “Seller Subsidiary”, together
with Seller Shareholder, the “Sellers”), 3M Company, a Delaware corporation, and
3M Innovative Properties Company, a Delaware corporation, (together with 3M
Company, the “Purchaser”).
          WHEREAS, the Seller Subsidiary is engaged in the business of
developing, marketing, selling and licensing prescription periodontal rinse
products under its proprietary Peridex® brand and other applications and
developments related to chlorhexidine gluconate (the “Business”);
          WHEREAS, the Seller Subsidiary wishes to sell to the Purchaser, and
the Purchaser wishes to purchase from the Seller Subsidiary, the Business, and
in connection therewith the Purchaser is willing to assume from the Seller
Subsidiary all of the Assumed Liabilities (as hereinafter defined), all upon the
terms and subject to the conditions set forth herein; and
          WHEREAS, the Board of Directors of Seller Shareholder has determined
that the sale of the Business, pursuant to the terms and conditions hereof, is
in the best interests of the Seller Shareholder and declared its advisability
and approved the sale of the Business and the other transactions contemplated
thereby.
          NOW, THEREFORE, in consideration of the promises and the mutual
agreements and covenants hereinafter set forth, and intending to be legally
bound, the Sellers and the Purchaser hereby agree as follows:
ARTICLE 1
DEFINITIONS
     SECTION 1.01 Certain Defined Terms. For purposes of this Agreement:
          “ANB Payable” means the monies to be owed to Xttrium relating to
purchase order #ANB-445, dated May 9, 2007, in connection with a corresponding
order from Associated National Brokerage Inc., dated June 9, 2007.
          “ANB Receivable” means the account receivable to be due from
Associated National Brokerage, Inc. related to the ANB Payable.
          “Action” means any claim, action, suit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority.
          “Affiliate” means, with respect to any specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.

1



--------------------------------------------------------------------------------



 



          “Bill of Sale, Assignment and Assumption Agreement” means the Bill of
Sale, Assignment and Assumption Agreement to be executed by the Sellers and the
Purchaser at the Closing, substantially in the form of Exhibit 1.01(a).
          “Business Day” means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in the city of
Phoenix, Arizona.
          “Code” means the Internal Revenue Code of 1986, as amended through the
date hereof.
          “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly or as trustee, personal
representative or executor, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee, personal representative or executor, by contract, credit
arrangement or otherwise.
          “Conveyance Taxes” means all sales, use, value added, transfer, stamp,
stock transfer, real property transfer or gains and similar Taxes.
          “Disclosure Schedule” means the Disclosure Schedule attached hereto,
dated as of the date hereof delivered by the Sellers to the Purchaser in
connection with this Agreement. Notwithstanding anything to the contrary
contained in the Disclosure Schedule or in this Agreement, the information and
disclosures contained in any section of the Disclosure Schedule shall be deemed
to be disclosed and incorporated by reference in any other section of the
Disclosure Schedule as though fully set forth in such other section for which
the applicability of such information and disclosure is reasonably apparent on
the face of such information or disclosure.
          “Encumbrance” means any security interest, pledge, hypothecation,
mortgage, lien or encumbrance, other than any licenses of Intellectual Property.
          “Environmental Law” means any federal, state, local or foreign
statute, law, ordinance, regulation, rule, code, order, consent decree or
judgment, in each case in effect as of the date hereof, relating to pollution or
protection of the environment.
          “Environmental Liability” means any claim, demand, order, suit,
obligation, liability, cost (including the cost of any investigation, testing,
compliance or remedial action), consequential damages, loss or expense
(including reasonable and incurred attorney’s and consultant’s fees and
expenses) arising out of, relating to or resulting from any Environmental Law or
environmental, health or safety matter or condition, including natural
resources, and related in any way to the Purchased Assets or to this Agreement
or its subject matter.
          “Environmental Permits” means any permit, approval, identification
number, license and other authorization required under or issued pursuant to any
applicable Environmental Law.

2



--------------------------------------------------------------------------------



 



          “Excluded Taxes” means all Taxes relating to the Purchased Assets or
the Business for any Pre-Closing Period. For purposes of this Agreement, in the
case of any Straddle Period, (i) Property Taxes relating to the Purchased Assets
allocable to the Pre-Closing Period shall be equal to the amount of such
Property Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days during the Straddle Period that fall
within the Pre-Closing Period and the denominator of which is the number of days
in the entire Straddle Period, and (ii) Taxes (other than Property Taxes)
relating to the Purchased Assets for the Pre-Closing Period shall be computed as
if such taxable period ended as of the close of business on the date of the
Closing.
          “GAAP” means United States generally accepted accounting principles
and practices in effect from time to time applied consistently throughout the
periods involved.
          “Governmental Authority” means any federal, national, supranational,
state, provincial, local or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.
          “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.
          “Hazardous Material” means (a) any petroleum, petroleum products, by
products or breakdown products, radioactive materials, asbestos containing
materials or polychlorinated biphenyls or (b) any chemical, material or
substance defined or regulated as toxic or hazardous or as a pollutant,
contaminant or waste under any Environmental Law.
          “Indemnified Party” means a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.
          “Indemnifying Party” means the Sellers pursuant to Section 7.02 and
the Purchaser pursuant to Section 7.03, as the case may be.
          “Intellectual Property” means (a) patents and patent applications,
(b) trademarks, service marks, trade names, trade dress and domain names,
together with the goodwill associated exclusively therewith, (c) copyrights,
including copyrights in computer software, (d) confidential and proprietary
information, including trade secrets and know how, and (e) registrations and
applications for registration of the foregoing.
          “Inventories” means all inventory, merchandise, finished goods, work
in progress and raw materials solely related to the Business and maintained,
held or stored by or for the Sellers, as of the Closing, and any prepaid
deposits for any of the same, each as set forth on Exhibit 1.01(c).
          “IRS” means the Internal Revenue Service of the United States.

3



--------------------------------------------------------------------------------



 



          “Law” means any federal, national, supranational, state, provincial,
local or similar statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law).
          “Liabilities” means any and all debts, liabilities and obligations,
whether accrued or fixed, absolute or contingent, matured or unmatured or
determined or determinable, including those arising under any Law, Action or
Governmental Order and those arising under any contract, agreement, arrangement,
commitment or undertaking.
          “Material Adverse Effect” means any circumstance, change in or effect
on the Business that is materially adverse to the results of operations or the
financial condition of the Business, taken as a whole.
          “Permitted Encumbrances” means statutory liens for current Taxes not
yet due or delinquent (or which may be paid without interest or penalties) or
the validity or amount of which is being contested in good faith by appropriate
proceedings.
          “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.
          “Pre-Closing Period” means any taxable period (or portion thereof)
ending on or prior to the date of the Closing.
          “Product Liabilities” means, with respect to any products designed,
manufactured, tested, marketed, distributed or sold in connection with the
Business, all Liabilities resulting from actual or alleged harm, injury, damage
or death to persons, property or business, irrespective of the legal theory
asserted.
          “Property Taxes” means real and personal ad valorem property Taxes and
any other Taxes imposed on a periodic basis and measured by the level of any
item.
          “Proprietary Information” means all information about the Sellers
furnished by the Sellers to Purchaser in connection with its due diligence
review of the Business, whether oral or written, and regardless of the manner or
form in which it is furnished, including, but not limited to all notes,
analyses, compilations, studies, forecasts, interpretations or other documents
regarding the Sellers. Proprietary Information does not include, however,
information which (a) is or becomes generally available to the public other than
as a result of a disclosure by Purchaser or its representatives in violation of
this Agreement or other obligation of confidentiality, (b) was available to
Purchaser on a nonconfidential basis prior to its disclosure by Sellers, or (c)
becomes available to Purchaser on a nonconfidential basis from a person (other
than Sellers) who is not prohibited from disclosing such information to
Purchaser by a legal, contractual or fiduciary obligation to Sellers.

4



--------------------------------------------------------------------------------



 



          “Purchase Price Bank Account” means a bank account in the United
States to be designated by the Sellers in a written notice to the Purchaser at
least five Business Days before the Closing.
          “Receivables” means any and all accounts receivable, notes and other
amounts receivable from third parties, including customers, arising primarily
from the conduct of the Business before the Closing, whether or not in the
ordinary course, together with any unpaid financing charges accrued thereon.
          “Regulations” means the Treasury Regulations (including Temporary
Regulations) promulgated by the United States Department of Treasury with
respect to the Code or other federal tax statutes.
          “Regulatory Filings” means (i) all New Drug Applications, as defined
in the Food and Drug Administration Act, which are required to be filed with the
Food and Drug Administration before beginning clinical testing of a product of
the Business, or any successor application or procedure, or the equivalent
application filed with the relevant Governmental Authority in a country other
than the United States and all study data, materials and information supporting
or pertaining to the applications and (ii) all correspondence between Sellers
and the Governmental Authorities primarily relating to the Business.
          “Sellers’ Knowledge,” “Knowledge of the Sellers” or similar terms used
in this Agreement mean the actual (but not constructive or imputed) knowledge of
the Persons listed in Exhibit 1.01(b) as of the date of this Agreement (or, with
respect to a certificate delivered pursuant to this Agreement, as of the date of
delivery of such certificate) after reasonable investigation of such listed
Persons.
          “Straddle Period” means any taxable period beginning on or prior to
and ending after the date of the Closing.
          “Tax” or “Taxes” means any and all taxes of any kind (together with
any and all interest, penalties, additions to tax and additional amounts imposed
with respect thereto) imposed by any government or taxing authority.
          “Tax Returns” means any and all returns, reports and forms (including,
elections, declarations, amendments, schedules, information returns or
attachments thereto) required to be filed with a Governmental Authority with
respect to Taxes.
          “Transferred Intellectual Property” means all Intellectual Property
owned by the Sellers used exclusively in the Business.
          “Transferred IP Agreements” means all (i) licenses of Intellectual
Property to the Sellers, and (ii) licenses of Intellectual Property by the
Sellers to third parties, in each case, that are solely related to the Business
or that are material to the operation of the Business as currently conducted.

5



--------------------------------------------------------------------------------



 



     SECTION 1.02 Other Definitions. The following terms have the meanings set
forth in the Sections set forth below:

      Definition   Location  
“Agreement”
  Preamble
“Allocation”
  2.03(b)
“Assumed Liabilities”
  2.02(a)
“Business”
  Recitals
“Cap”
  7.04(b)
“Closing”
  2.04
“Excluded Assets”
  2.01(b)
“Excluded Liabilities”
  2.02(b)
“Excluded Claims”
  7.04(b)
“Financial Statements”
  3.04(a)
“Fundamental Reps”
  7.01
“Independent Accounting Firm”
  2.07(b)
“Interim Financial Statements”
  3.04(a)
“Loss”
  7.02
“Material Contracts”
  3.15
“Mini-Threshold”
  7.04(b)
“Purchaser”
  Preamble
“Purchase Price”
  2.03(a)
“Purchased Assets”
  2.01(a)
“Purchaser Indemnified Party”
  8.02
“Retained Names and Marks”
  5.05
“Sellers”
  Preamble
“Seller Indemnified Party”
  7.03
“Seller Shareholder”
  Preamble
“Seller Subsidiary”
  Preamble
“Third Party Claims”
  7.05(b)
“Threshold”
  7.04(b)

     SECTION 1.03 Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:
               (a) when a reference is made in this Agreement to an Article,
Section, Exhibit or Schedule, such reference is to an Article or Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated;
               (b) the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;
               (c) whenever the words “include,” “includes” or “including” are
used in this Agreement, they are deemed to be followed by the words “without
limitation”;

6



--------------------------------------------------------------------------------



 



               (d) the words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, refer to this Agreement as a whole
and not to any particular provision of this Agreement;
               (e) all terms defined in this Agreement have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto, unless otherwise defined therein;
               (f) the definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms;
               (g) references to a Person are also to its successors and
permitted assigns; and
               (h) the use of “or” is not intended to be exclusive unless
expressly indicated otherwise.
ARTICLE 2
PURCHASE AND SALE
     SECTION 2.01 Purchase and Sale of Assets. (a) Upon the terms and subject to
the conditions of this Agreement, at the Closing, the Seller Subsidiary shall
sell, assign, transfer, convey and deliver, or cause to be sold, assigned,
transferred, conveyed and delivered, to the Purchaser, and the Purchaser shall
purchase from the Seller Subsidiary, all of the Seller Subsidiary’s right, title
and interest in and to the following assets (the “Purchased Assets”):
                    (i) the Inventories;
                    (ii) the books of account, general, financial and tax
records, invoices, shipping records, supplier lists, correspondence and other
documents, records and files and any rights thereto owned, primarily associated
with or primarily employed by the Seller Subsidiary in the conduct of the
Business to the extent separable from those of the Seller Shareholder and Seller
Subsidiary;
                    (iii) the Transferred Intellectual Property and the
Transferred IP Agreements (to the extent transferable);
                    (iv) the sales, marketing and promotional literature and
materials, customer lists and other sales-related materials of the Seller
Subsidiary solely related to the Business;
                    (v) the rights of the Seller Subsidiary under any contracts
(whether written or oral) associated with or employed by the Sellers in the
conduct of the Business (to the extent such contracts are transferable), other
than Transferred IP Agreements;
                    (vi) the municipal, state and federal franchises, permits,
licenses, approvals, registrations, agreements, waivers and authorizations to
the extent held or

7



--------------------------------------------------------------------------------



 



used by the Seller Shareholder or the Seller Subsidiary solely in connection
with, the Business, to the extent transferable;
                    (vii) claims , causes of action, refunds, rights of
recovery, rights of setoff and rights of recoupment of any kind of Sellers
against third parties relating to the Purchased Assets or any contract assumed
by the Purchaser, known or unknown, contingent or otherwise, in each case, other
than to the extent relating to a matter that is an Excluded Liability;
                    (viii) all rights under express or implied warranties
relating to the Purchased Assets;
                    (ix) all information, files, records, data, plans, contracts
and recorded knowledge, including customer and supplier lists primarily related
to the conduct of the Business to the extent separable from those of the Seller
Shareholder and Seller Subsidiary;
                    (x) the Regulatory Filings; and
                    (xi) the ANB Receivable.
               (b) Notwithstanding anything in Section 2.01(a) to the contrary,
the Sellers shall not sell, convey, assign, transfer or deliver, nor cause to be
sold, conveyed, assigned, transferred or delivered, to the Purchaser, and the
Purchaser shall not purchase, and the Purchased Assets shall not include, the
Sellers’ right title and interest to any assets of the Sellers not expressly
included in the Purchased Assets (the “Excluded Assets”), including:
                    (i) the Purchase Price Bank Account;
                    (ii) all cash and cash equivalents, securities, and
negotiable instruments of the Selling Subsidiary on hand, in lock boxes, in
financial institutions or elsewhere, including all cash residing in any
collateral cash account securing any obligation or contingent obligation of the
Seller Subsidiary or any Affiliate;
                    (iii) any rights to Tax refunds, credits or similar benefits
attributable to Excluded Taxes;
                    (iv) the company seal, minute books, charter documents,
stock or equity record books and such other books and records as pertain to the
organization, existence or capitalization of the Seller Subsidiary, as well as
any other records or materials relating to the Seller Subsidiary generally and
not involving or related to the Purchased Assets or the operations of the
Business;
                    (v) the Retained Names and Marks;
                    (vi) all rights of the Sellers under this Agreement and the
Bill of Sale, Assignment and Assumption Agreement;
                    (vii) Tax Returns of the Sellers, other than those relating
solely to the Purchased Assets or the Business;

8



--------------------------------------------------------------------------------



 



                    (viii) all current and prior insurance policies of the
Sellers and all rights of any nature with respect thereto, including all
insurance recoveries thereunder and rights to assert claims with respect to any
such insurance recoveries; and
                    (ix) the Receivables (other than the ANB Receivable).
     SECTION 2.02 Assumption and Exclusion of Liabilities. (a) Upon the terms
and subject to the conditions set forth in this Agreement, the Purchaser shall,
by executing and delivering, at the Closing, the Bill of Sale, Assignment and
Assumption Agreement, assume, and agree to pay, perform and discharge when due,
any and all of the Liabilities of the Sellers relating to the Business or the
Purchased Assets and arising exclusively from the operation of the Business
after the date of the Closing, other than the Excluded Liabilities set forth in
Section 2.02(b) below (the “Assumed Liabilities”):
                    (i) all Liabilities arising out of or resulting from the
conduct of the Business by the Purchaser on or after the date of the Closing,
including under the contracts set forth on Section 3.13(a) of the Disclosure
Schedule hereof;
                    (ii) all Liabilities for product warranty service claims (to
the extent consistent with historical levels) relating to products of the
Business and all Product Liabilities related to the operation of the Business on
or after the date of Closing;
                    (iii) all Environmental Liabilities related exclusively to
the operation of the Business on or after the date of the Closing;
                    (iv) all Taxes relating to the Purchased Assets or the
Business other than Excluded Taxes to the extent accrued and clearly stated on
the Financial Statements and Interim Financial Statements relating to the
Business; and
                    (v) the ANB Payable.
               (b) The Sellers shall retain, and shall be responsible for
paying, performing and discharging when due, and the Purchaser shall not assume
or have any responsibility for, the following Liabilities (the “Excluded
Liabilities”):
                    (i) all Excluded Taxes;
                    (ii) all Liabilities relating to or arising out of the
Excluded Assets;
                    (iii) the Seller’s obligations under this Agreement;
                    (iv) all Product Liabilities related to the operation of the
Business before the date of the Closing;
                    (v) all Liabilities (other than the Assumed Liabilities set
forth in Section 2.02(a)(iv) and (v)) arising from the actions of the Sellers or
events related to the Business occurring prior to the date of Closing;

9



--------------------------------------------------------------------------------



 



                    (vi) any Liability arising prior to the date of the Closing
relating to any employee(s), former employee(s), agents or independent
contractors of the Sellers, whether or not employed by Purchaser after the date
of the Closing, or under any compensation or benefit arrangement with respect
thereto, including but not limited to liabilities to third parties with respect
to any such benefit arrangement. For purposes of this subparagraph (vi), the
term “employees” shall include without limitation former employees as well as
the family members of current and former employees;
                    (vii) any Environmental Liabilities related exclusively to
the operation of the Business before the date of Closing;
                    (viii) any Liability of the Sellers arising or incurred in
connection with the negotiation, preparation and execution of this Agreement and
the transactions contemplated hereby and fees and expenses of the Sellers’
counsel, accountants and other experts utilized in connection with this
Agreement and the transactions related thereto;
                    (ix) all Liabilities relating to claims for adjustment by a
Governmental Authority or other commercial entity made after Closing relating to
rebates, fees, credits, refunds, or pricing adjustments associated with products
of the Business sold prior to Closing, including Liabilities arising after
Closing to the extent based on prices allegedly improperly extended to the U.S.
federal government or other commercial entity by Sellers prior to Closing; or
                    (x) all Liabilities arising out of user or other similar
fees payable to the Food and Drug Administration or other Governmental Authority
to the extent that such fees are payable on account of the operation of the
Business prior to the Closing Date.
     SECTION 2.03 Purchase Price; Allocation of Purchase Price. (a) The purchase
price for the Purchased Assets shall be $9,500,000 (nine million five hundred
thousand dollars) (the “Purchase Price”).
               (b) The sum of the Purchase Price and the Assumed Liabilities
shall be allocated among the Purchased Assets as of the Closing in accordance
with Exhibit 2.03(b) (the “Allocation”). Any subsequent adjustments to the sum
of the Purchase Price and Assumed Liabilities shall be reflected in the
Allocation in a manner consistent with Section 1060 of the Code and the
Regulations thereunder. For all Tax purposes, the Purchaser and the Sellers
agree that the transactions contemplated by this Agreement shall be reported in
a manner consistent with the terms of this Agreement, including the Allocation,
and that neither of them will take any position inconsistent therewith in any
Tax Return, in any refund claim, in any litigation, or otherwise. Each of the
Sellers and the Purchaser agrees to cooperate with the other in preparing IRS
Form 8594, and to furnish the other with a copy of such form prepared in draft
form within a reasonable period before its filing due date.
     SECTION 2.04 Closing. Subject to the terms and conditions of this
Agreement, the sale and purchase of the Purchased Assets and the assumption of
the Assumed Liabilities contemplated by this Agreement shall take place at a
closing (the “Closing”) to be held at the offices of Snell & Wilmer L.L.P., One
Arizona Center, Phoenix, AZ 85004 at 12:00 P.M.

10



--------------------------------------------------------------------------------



 



Phoenix, Arizona time on the date hereof or at such other place or at such other
time or on such other date as the Sellers and the Purchaser may mutually agree
upon in writing.
     SECTION 2.05 Closing Deliveries by the Sellers. At the Closing, the Sellers
shall deliver or cause to be delivered to the Purchaser:
               (a) the Bill of Sale, Assignment and Assumption Agreement and
such other instruments, in form and substance reasonably satisfactory to the
Purchaser, as may be reasonably requested by the Purchaser to effect the
transfer of the Purchased Assets to the Purchaser or evidence such transfer on
the public records, in each case duly executed by the Sellers, as appropriate;
               (b) a receipt for the Purchase Price;
               (c) a true and complete copy, certified by the Secretary or an
Assistant Secretary of the Sellers, of the resolutions duly and validly adopted
by the Board of Directors of each of the Sellers evidencing its authorization of
the execution and delivery of this Agreement and the Bill of Sale, Assignment
and Assumption Agreement s and the consummation of the transactions contemplated
hereby and thereby; and
               (d) a certificate of a duly authorized officers certifying
(i) that the officers signing this Agreement and any ancillary agreement related
thereto are duly elected officers of the Sellers, (ii) the genuineness of such
executing officer’s signature, and (iii) that such officer is duly authorized to
sign this Agreement and any ancillary agreement related thereto on behalf of the
Sellers.
     SECTION 2.06 Closing Deliveries by the Purchaser. At the Closing, the
Purchaser shall deliver to the Sellers:
               (a) the Purchase Price by wire transfer in immediately available
funds to the Purchase Price Bank Account;
               (b) executed counterparts of the Bill of Sale, Assignment and
Assumption Agreement, and such other instruments, in form and substance
satisfactory to the Seller Shareholder, as may be requested by the Seller
Shareholder to effect the assumption by the Purchaser of the Assumed Liabilities
and to evidence such assumption on the public records; and
               (c) a certificate by the Secretary or an Assistant Secretary of
the Purchaser evidencing the Purchaser’s authorization of the execution and
delivery of this Agreement and the Bill of Sale, Assignment and Assumption
Agreement and the consummation of the transactions contemplated hereby and
thereby; and
               (d) a certificate of a duly authorized officers certifying
(i) that the officers signing this Agreement and any ancillary agreement related
thereto are duly elected officers of the Purchaser, (ii) the genuineness of such
executing officer’s signature, and (iii) that such officer is duly authorized to
sign this Agreement and any ancillary agreement related thereto on behalf of the
Purchaser.

11



--------------------------------------------------------------------------------



 



     SECTION 2.07 Third Party Consents. To the extent that the Sellers’ rights
under any agreement, contract, commitment, lease, authorization or other
Purchased Asset to be assigned to Purchaser hereunder may not be assigned
without the consent of another person which has not been obtained prior to or as
of Closing, this Agreement shall not constitute an agreement to assign the same
if an attempted assignment would constitute a breach thereof or be unlawful, and
the Sellers, at their expense, agree to use their commercially reasonable
efforts to obtain any such required consent(s), if material to the Purchaser, as
promptly as possible after Closing. If any such consent shall not be obtained or
if any attempted assignment would be ineffective or would materially impair
Purchaser’s rights under the Purchased Assets, the Sellers, to the maximum
extent permitted by law and the agreement or contract at issue, shall act after
the Closing as the Purchaser’s agent in order to obtain for it the benefits
thereunder and shall cooperate, to the maximum extent permitted by law and the
agreement or contract at issue, with the Purchaser in any other reasonable
arrangement designed to provide such material benefits to the Purchaser.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
          The Sellers hereby represents and warrants to the Purchaser, as of the
date hereof or, if a representation or warranty is made as of a specified date,
as of such date, as follows:
     SECTION 3.01 Organization, Authority and Qualification of the Sellers. The
Sellers are corporations duly organized, validly existing and in good standing
under the laws of the jurisdiction of their respective incorporation and have
all necessary corporate power and authority to enter into this Agreement and the
Bill of Sale, Assignment and Assumption Agreement, to carry out their respective
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The Sellers are duly licensed or qualified to
do business and are in good standing in each jurisdiction which the operation of
its business makes such licensing or qualification necessary, except to the
extent that the failure to be so licensed, qualified or in good standing would
not adversely affect the ability of the Sellers to carry out their respective
obligations under, and to consummate the transactions contemplated by, this
Agreement and the Bill of Sale, Assignment and Assumption Agreement. The
execution and delivery of this Agreement and the Bill of Sale, Assignment and
Assumption Agreement by the Sellers, the performance by the Sellers of their
obligations hereunder and thereunder and the consummation by the Sellers of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of the Sellers. This Agreement has been, and upon
their execution the Bill of Sale, Assignment and Assumption Agreement shall have
been, duly executed and delivered by the Sellers, and (assuming due
authorization, execution and delivery by the Purchaser) this Agreement
constitutes, and upon their execution the Bill of Sale, Assignment and
Assumption Agreement shall constitute, legal, valid and binding obligations of
the Sellers, enforceable against the Sellers in accordance with their respective
terms. No shares of any corporation or any ownership or other investment
interest, either of record, beneficially or equitably, in any association,
partnership, joint venture or other legal entity are included in the Purchased
Assets. There are no existing agreements, options, commitments or rights with,
of or to any person to acquire any of Sellers’ assets, properties or rights
included in the Purchased Assets or any interest therein.

12



--------------------------------------------------------------------------------



 



     SECTION 3.02 No Conflict. Assuming that all consents, approvals,
authorizations and other actions described in Section 3.03 of the Disclosure
Schedule have been obtained, all filings and notifications listed in
Section 3.03 of the Disclosure Schedule have been made and any applicable
waiting period has expired or been terminated, and except as may result from any
facts or circumstances relating solely to the Purchaser, the execution, delivery
and performance of this Agreement and the Bill of Sale, Assignment and
Assumption Agreement by the Sellers do not and will not (a) violate, conflict
with or result in the breach of the certificate of incorporation or bylaws (or
similar organizational documents) of the Sellers, (b) conflict with or violate
any Law or Governmental Order applicable to the Sellers or (c) except as set
forth in Section 3.02(c) of the Disclosure Schedule, conflict with, result in
any breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, acceleration or cancellation
of, any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which the
Sellers are a party, except in the case of clauses (b) and (c), as would not
have a materially and adversely affect the ability of the Sellers to carry out
their obligations under, and to consummate the transactions contemplated by,
this Agreement and the Bill of Sale, Assignment and Assumption Agreement or
(ii) otherwise have a Material Adverse Effect.
     SECTION 3.03 Governmental Consents and Approvals. The execution, delivery
and performance of this Agreement and the Bill of Sale, Assignment and
Assumption Agreement by the Sellers do not and will not require any consent,
approval, authorization or other order of, action by, filing with or
notification to, any Governmental Authority, except (a) as described in Section
3.03 of the Disclosure Schedule, (b) where failure to obtain such consent,
approval, authorization or action, or to make such filing or notification, would
not prevent or materially delay the consummation by the Sellers or the
transactions contemplated by this Agreement and the Bill of Sale, Assignment and
Assumption Agreement and would not have a Material Adverse Effect, or (c) as may
be necessary as a result of any facts or circumstances relating solely to the
Purchaser or any of its Affiliates.
     SECTION 3.04 Financial Information. (a) True and complete copies of (i) the
audited balance sheet of the Seller Shareholder for the fiscal year ended as of
July 31, 2006, and the related audited statements of income and cash flows of
the Seller Shareholder (collectively, the “Financial Statements”) and (ii) the
unaudited balance sheet of the Seller Shareholder for the quarters ended
October 31, 2006 and January 31, 2007 and the related unaudited statements of
income and cash flows of the Seller Shareholder have been delivered by the
Sellers to the Purchaser (the “Interim Financial Statements”).
               (b) The Financial Statements and the Interim Financial Statements
(i) were prepared in accordance with the books of account and other financial
records of the Seller Shareholder (except as may be indicated in the notes
thereto), and (ii) present fairly in all material respects the financial
condition and results of operations of the Seller Shareholder as of the dates
thereof or for the periods covered thereby and (iii) were prepared in accordance
with GAAP applied on a basis consistent with the past practices of the Seller
Shareholder, clauses (ii) and iii above being subject, in the case of the
Interim Financial Statements, to normal recurring year end adjustments, the
effect of which are not, individually or in the aggregate, material.

13



--------------------------------------------------------------------------------



 



               (c) The unaudited statements of historical revenues and expenses
of the Business for the years ending 2004, 2005, 2006, and for the period from
August 1, 2006 to March 31, 2007 provided by the Sellers to the Purchaser
(i) were prepared in accordance with the books of account and other financial
records of the Seller Shareholder, and (ii) present fairly in all material
respects the revenues and expenses of the Business as of the dates thereof or
for the periods covered thereby and (iii) were prepared on a basis consistent
with the past practices of the Seller Shareholder.
     SECTION 3.05 Absence of Undisclosed Material Liabilities. There are no
Liabilities of the Sellers (solely relating to the Business) of a nature
required to be reflected on a balance sheet prepared in accordance with GAAP,
other than Liabilities (a) reflected or reserved against on the Financial
Statements or the Interim Financial Statements or the notes thereto, (b) set
forth in the Disclosure Schedule, (d) disclosed in, related to or arising under
any agreements, instruments or other matters referred to or disclosed in this
Agreement or (e) which would not have a Material Adverse Effect.
     SECTION 3.06 Conduct in the Ordinary Course. Except as disclosed in
Section 3.06 of the Disclosure Schedule and for the transactions contemplated by
this Agreement, since January 31, 2007, the Business has been conducted in the
ordinary course and there has not occurred any Material Adverse Effect.
     SECTION 3.07 Litigation. Since November 5, 1997 there has not been any
Action by or against the Sellers primarily relating to the Business or pending
before any Governmental Authority, with an amount in controversy in excess of
$100,000 or that would materially affect the legality, validity or
enforceability of this Agreement, the Bill of Sale, Assignment and Assumption
Agreement or the consummation of the transactions contemplated hereby or
thereby.
     SECTION 3.08 Compliance with Laws. Except as would not materially adversely
affect the operation of the Business, the Sellers have conducted the Business in
accordance with all Laws and Governmental Orders applicable to the Sellers and
the Sellers are not in violation of any such Law or Governmental Order.
     SECTION 3.09 Environmental Matters. (a) Except as would not have a Material
Adverse Effect, (i) the Sellers (to the extent it relates solely to the
Business) is in compliance with all applicable Environmental Laws and has
obtained and is in compliance with all Environmental Permits, and (ii) there are
no written claims pursuant to any Environmental Law pending or, to the Sellers’
Knowledge, threatened, against the Seller (to the extent relating solely to the
Business).
               (b) The Purchaser acknowledges that (i) the representations and
warranties contained in this Section 3.09 are the only representations and
warranties being made with respect to compliance with or liability under
Environmental Laws or with respect to any environmental, health or safety
matter, including natural resources, related in any way to the Business,
including the Purchased Assets, or to this Agreement or its subject matter,
(ii) no other representation contained in this Agreement shall apply to any such
matters and no other representation or warranty, express or implied, is being
made with respect thereto and (iii) the representations and warranties contained
in this Section 3.09 shall not survive the Closing.

14



--------------------------------------------------------------------------------



 



     SECTION 3.10 Intellectual Property. (a) Sellers own or have the right to
use pursuant to license, sublicense, agreement, or permission all Intellectual
Property used by the Seller for the operation of the Business as presently
conducted. With the Exception of those items identified in Section 3.10 of the
Disclosure Schedule, each item of Intellectual Property owned or used by Sellers
immediately prior to the Closing hereunder that is related to the operation of
the Business will be owned or available for use by the Buyer on identical terms
and conditions immediately subsequent to the Closing hereunder. The Sellers have
taken all commercially reasonable actions necessary and desirable to maintain
and protect each item of Intellectual Property related to the operation of the
Business that they own or use. To the Knowledge of the Sellers, this
Intellectual Property is not invalid or unenforceable nor are there any grounds
that would support a claim that this Intellectual Property is invalid or
unenforceable.
               (b) Section 3.10 of the Disclosure Schedule sets forth a true and
complete list of all patents and patent applications, registered trademarks and
trademark applications, and registered copyrights and copyright applications
included in the Transferred Intellectual Property. The Sellers have delivered to
the Buyer correct and complete copies of all such patents, trademarks,
copyrights, and applications. Except as would not have a Material Adverse Effect
or as disclosed in the Disclosure Schedule, with respect to each item of
Transferred Intellectual Property:
                    (i) the Sellers are the owners of the entire right, title
and interest in and to such Transferred Intellectual Property, free and clear of
any security interest, license, or other restriction;
                    (ii) To the Knowledge of Sellers, the item is not subject to
any outstanding injunction, judgment, order, decree, ruling, or charge;
                    (iii) No action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand is pending or, to the Knowledge of Sellers,
is threatened which challenges the legality, validity, enforceability, use, or
ownership of the item;
                    (iv) at no time have the Sellers ever agreed to indemnify
any third party for or against any interference, infringement, misappropriation,
or other conflict with respect to the item.
               (c) To the Knowledge of the Sellers, there is not any third party
who has interfered with, infringed upon, misappropriated or otherwise come into
conflict with any Transferred Intellectual Property.
               (d) To the Knowledge of the Sellers, they have not interfered
with, infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of a third party related to the operation of the
Business or use of the Transferred Intellectual Property. As of the date hereof,
to the Knowledge of the Sellers, the Sellers have not received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that the
Sellers must license or refrain from using any Intellectual Property rights of a
third party).

15



--------------------------------------------------------------------------------



 



               (e) Except as identified in Section 3.10 of the Disclosure
Schedule, to the Knowledge of the Sellers, there is no Intellectual Property
used in the Business as currently conducted that is not included in the
Transferred Intellectual Property.
     SECTION 3.11 Purchased Assets. The Sellers own all the Purchased Assets
free and clear of all Encumbrances, except (a) as set forth in Section 3.11 of
the Disclosure Schedule, (b) Permitted Encumbrances.
     SECTION 3.12 Taxes. Except for matters that would not have a Material
Adverse Effect, (a) all income Tax Returns required to have been filed with
respect to the Business or the Purchased Assets have been timely filed, (b) all
such income Tax Returns were correct any complete in all respects and were
prepared in substantial compliance with all applicable laws and regulations,
(c) all Taxes with respect to the Business or the Purchased Assets have been
paid or will be timely paid, (d) the Sellers have not received from any
Governmental Authority any written notice of proposed adjustment, deficiency or
underpayment of any Taxes relating to the Business or the Purchased Assets,
other than a proposed adjustment, deficiency or adjustment that has been
satisfied by payment or settlement, or withdraw and Sellers are not aware of any
ongoing, pending or threatened tax dispute or audit related to the Business or
Purchased Assets, (e) all amounts required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other third party have been properly withheld and
paid, and all Forms W-2 and 1099 required with respect thereto have been
properly completed and timely filed; (f) Sellers are neither the beneficiary of
any extension of time within which to file any Tax Return with respect to the
Business or the Purchased Assets, (g) Sellers have not waived any statute or
limitations in respect to Taxes related to the Business or the Purchased Assets
or agreed to any extension of time with respect to a Tax assessment or
deficiency related to the Business or the Purchased Assets, (h) no claim has
ever been made by a Governmental Authority in a jurisdiction where the Sellers
do not file Tax Returns that they are or may be subject to taxation by that
jurisdiction with respect to the Business or the Purchased Assets, (i) to the
Knowledge of Sellers, there is no basis for any additional Tax assessment with
respect to the Business or the Purchased Assets, and (j) there are no Tax liens
on any of the Purchased Assets (other than Permitted Encumbrances).
     SECTION 3.13 Material Contracts. (a) Section 3.13(a) of the Disclosure
Schedule lists each of the following contracts and agreements of the Sellers
(but only to the extent such contracts and agreements relate to the Business,
would be transferred to the Purchaser hereunder) (such contracts and agreements
being “Material Contracts”):
                    (i) all management contracts and contracts with independent
contractors or consultants (or similar arrangements) that are not cancelable
without penalty or further payment and without more than 30 days’ notice;
                    (ii) all contracts and agreements relating to indebtedness
for borrowed money, in each case having an outstanding principal amount in
excess of $100,000;
                    (iii) all contracts and agreements that limit or purport to
limit the ability of the Business to compete in any line of business or with any
Person or in any geographic area or during any period of time;

16



--------------------------------------------------------------------------------



 



                    (iv) all contracts and agreements with any Governmental
Authority involving total annual payments in excess of $100,000;
                    (v) all Transferred IP Agreements;
                    (vi) all contracts and agreements related to the sale or
license of any products of the Business;
                    (vii) all contracts and agreements for the manufacture of
products of the Business; and
                    (viii) all material contracts and agreements between or
among the Sellers, to the extent relating solely to the Business, and any
Affiliate of the Seller.
               (b) Except as disclosed in Section 3.13(b) of the Disclosure
Schedule, each Material Contract (i) is valid and binding on the Sellers, as
appropriate, and, to the Knowledge of the Sellers, the counterparties thereto,
and is in full force and effect and (ii) upon consummation of the transactions
contemplated by this Agreement, except to the extent that any consents set forth
in Section 3.02 of the Disclosure Schedule are not obtained, shall continue in
full force and effect without penalty or other adverse consequence. Except as
disclosed in Section 3.13(b) of the Disclosure Schedule, the Seller is not in
material breach of, or default under, any Material Contract to which it is a
party.
     SECTION 3.14 Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or the Bill of Sale, Assignment and
Assumption Agreement based upon arrangements made by or on behalf of the
Sellers.
     SECTION 3.15 Disclaimer of the Sellers. OTHER THAN THE INDEMNIFICATION
OBLIGATIONS OF THE SELLERS SET FORTH IN ARTICLE VII, NONE OF THE SELLERS, THEIR
AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR
REPRESENTATIVES WILL HAVE OR BE SUBJECT TO ANY LIABILITY OR INDEMNIFICATION
OBLIGATION TO THE PURCHASER OR TO ANY OTHER PERSON RESULTING FROM THE
DISTRIBUTION TO THE PURCHASER, ITS AFFILIATES OR REPRESENTATIVES OF, OR THE
PURCHASER’S USE OF, ANY INFORMATION RELATING TO THE BUSINESS, ANY INFORMATION,
DOCUMENTS OR MATERIAL MADE AVAILABLE TO THE PURCHASER, WHETHER ORALLY OR IN
WRITING, IN CERTAIN “DATA ROOMS,” MANAGEMENT PRESENTATIONS, FUNCTIONAL “BREAK
OUT” DISCUSSIONS, RESPONSES TO QUESTIONS SUBMITTED ON BEHALF OF THE PURCHASER OR
IN ANY OTHER FORM IN EXPECTATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. ANY SUCH OTHER REPRESENTATION OR WARRANTY IS HEREBY EXPRESSLY
DISCLAIMED.

17



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
          The Purchaser hereby represents and warrants to the Sellers as
follows:
     SECTION 4.01 Organization and Authority of the Purchaser. The Purchaser is
a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has all necessary corporate
power and authority to enter into this Agreement and the Bill of Sale,
Assignment and Assumption Agreement to which it is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The Purchaser is duly licensed or qualified to
do business and is in good standing in each jurisdiction which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that the failure to be so
licensed, qualified or in good standing would not adversely affect the ability
of Purchaser to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement and the Bill of Sale, Assignment
and Assumption Agreement. The execution and delivery by the Purchaser of this
Agreement and the Bill of Sale, Assignment and Assumption Agreement to which it
is a party, the performance by the Purchaser of its obligations hereunder and
thereunder and the consummation by the Purchaser of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of the Purchaser. This Agreement has been, and upon
its execution the Bill of Sale, Assignment and Assumption Agreement to which the
Purchaser is a party shall have been, duly executed and delivered by the
Purchaser, and (assuming due authorization, execution and delivery by the
Seller) this Agreement constitutes, and upon its execution the Bill of Sale,
Assignment and Assumption Agreement to which the Purchaser is a party shall
constitute, legal, valid and binding obligations of the Purchaser, enforceable
against the Purchaser in accordance with their respective terms.
     SECTION 4.02 No Conflict. Assuming that all consents, approvals,
authorizations and other actions described in Section 3.03 of the Disclosure
Schedule have been obtained, all filings and notifications listed in
Section 3.03 of the Disclosure Schedule have been made and applicable waiting
period has expired or been terminated, and except as may result from any facts
or circumstances relating solely to the Sellers, the execution, delivery and
performance by the Purchaser of this Agreement and the Bill of Sale, Assignment
and Assumption Agreement to which it is a party do not and will not (a) violate,
conflict with or result in the breach of any provision of the certificate of
incorporation or bylaws (or similar organizational documents) of the Purchaser,
(b) conflict with or violate any Law or Governmental Order applicable to the
Purchaser or its respective assets, properties or businesses or (c) conflict
with, result in any breach of, constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which the Purchaser is a
party, except, in the case of clauses (b) and (c), as would not materially and
adversely affect the ability of the Purchaser to carry out its obligations
under, and to consummate the transactions contemplated by, this Agreement and
the Bill of Sale, Assignment and Assumption Agreement.

18



--------------------------------------------------------------------------------



 



     SECTION 4.03 Governmental Consents and Approvals. The execution, delivery
and performance by the Purchaser of this Agreement and the Bill of Sale,
Assignment and Assumption Agreement to which the Purchaser is a party do not and
will not require any consent, approval, authorization or other order of, action
by, filing with, or notification to, any Governmental Authority, except where
failure to obtain such consent, approval, authorization or action, or to make
such filing or notification, would not prevent or materially delay the
consummation by the Purchaser of the transactions contemplated by this Agreement
and the Bill of Sale, Assignment and Assumption Agreement.
     SECTION 4.04 Financing. The Purchaser has sufficient immediately available
funds to pay, in cash, the Purchase Price and all other amounts payable pursuant
to this Agreement and the Bill of Sale, Assignment and Assumption Agreement or
otherwise necessary to consummate all the transactions contemplated hereby and
thereby.
     SECTION 4.05 Litigation. As of the date hereof, no Action by or against the
Purchaser is pending or, to the best knowledge of the Purchaser, threatened,
which could affect the legality, validity or enforceability of this Agreement,
the Bill of Sale, Assignment and Assumption Agreement or the consummation of the
transactions contemplated hereby or thereby.
     SECTION 4.06 Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser.
     SECTION 4.07 Independent Investigation; Sellers’ Representations. The
Purchaser has conducted its own independent investigation, review and analysis
of the business, operations, assets, liabilities, results of operations,
financial condition, software, technology and prospects of the Business, which
investigation, review and analysis was done by the Purchaser and its Affiliates
and representatives. The Purchaser acknowledges that it and its representatives
have been provided adequate access to the personnel and records of the Business
for such purpose. In entering into this Agreement, the Purchaser acknowledges
that it has relied solely upon the aforementioned investigation, review and
analysis and not on any factual representations or opinions of the Sellers or
its representatives (except the specific representations and warranties of the
Sellers set forth in Article III and the schedules thereto). The Purchaser
hereby agrees and acknowledges that (a) other than the representations and
warranties made in Article III, none of the Sellers, their Affiliates, or any of
their respective officers, directors, employees or representatives make or have
made any representation or warranty, express or implied, at law or in equity,
with respect to the Purchased Assets or the Business including as to
(i) merchantability or fitness for any particular use or purpose, (ii) the
operation of the Business by the Purchaser after the Closing in any manner other
than as used and operated by the Sellers or (iii) the probable success or
profitability of the Business after the Closing and (b) other than the
indemnification obligations of the Sellers set forth in Article VII or in case
of fraud or gross negligence, none of the Sellers, their Affiliates, or any of
their respective officers, directors, employees or representatives will have or
be subject to any liability or indemnification obligation to the Purchaser or to
any other Person resulting from the distribution to the Purchaser, its
Affiliates or representatives of, or the Purchaser’s use of, any information
relating to the Business, including any information, documents or material made
available to the Purchaser, whether orally or in writing, in certain “data
rooms,” management presentations, functional

19



--------------------------------------------------------------------------------



 



“break-out” discussions, responses to questions submitted on behalf of the
Purchaser or in any other form in expectation of the transactions contemplated
by this Agreement.
ARTICLE 5
ADDITIONAL AGREEMENTS
     SECTION 5.01 Confidentiality. For a period of four (4) years from the date
hereof, the Sellers acknowledge and agree that they shall take reasonable
efforts to (a) keep the Proprietary Information confidential, except as required
by law, and not disclose or reveal such, and information to any person other
than Sellers’ representatives, agents, advisors, consultants or employees,
(b) not use such Proprietary Information for any purpose other than to
consummate the transactions contemplated in this Agreement and the Bill of Sale,
Assignment and Assumption Agreement or in a manner that Purchaser has approved.
     SECTION 5.02 Retained Names and Marks. Purchaser hereby acknowledges that
all right, title and interest in and to the names of the Seller Shareholder and
the Seller Subsidiary together with all variations thereof and all trademarks,
service marks, domain names, trade names, trade dress, corporate names and other
identifiers of source containing, incorporating or associated with any of the
foregoing, other than those directly and solely related to the Peridex® product
line (the “Retained Names and Marks”) are owned exclusively by the Sellers, and
that, except as expressly provided below, any and all right of the Business to
use the Retained Names and Marks shall terminate as of the Closing and shall
immediately revert to the Sellers. Purchaser further acknowledges that it has no
rights, and is not acquiring any rights, to use the Retained Names and Marks,
except as provided herein.
     SECTION 5.03 Bulk Transfer Laws. The Purchaser hereby waives compliance by
the Sellers with any applicable bulk sale or bulk transfer laws of any
jurisdiction in connection with the sale of the Purchased Assets to the
Purchaser.
     SECTION 5.04 Further Action. The parties hereto shall use all reasonable
efforts to take, or cause to be taken, all appropriate action, to do or cause to
be done all things necessary, proper or advisable under applicable Law, and to
execute and deliver such documents, instruments of conveyance and transfer, and
other papers, as may be required to carry out the provisions of this Agreement
and consummate and make effective the transactions contemplated by this
Agreement.
     SECTION 5.05 Tax Cooperation and Exchange of Information. The Sellers and
the Purchaser will provide each other with such cooperation and information as
either of them reasonably may request of the other in filing any Tax Return,
amended Tax Return or claim for refund, determining any liability for Taxes or a
right to a refund of Taxes or participating in or conducting any audit or other
proceeding in respect of Taxes relating to the Purchased Assets or the Business.
Such cooperation and information shall include providing copies of relevant Tax
Returns or portions thereof primarily related to the Business or the Purchased
Assets, together with accompanying schedules and related work papers and
documents relating to rulings or other determinations by taxing authorities. The
Sellers and the Purchaser will make themselves (and their respective employees)
available, on a mutually convenient basis, to provide explanations of

20



--------------------------------------------------------------------------------



 



any documents or information provided under this section. Each of the Sellers
and the Purchaser will retain all Tax Returns, schedules and work papers and all
material records or other documents in its possession (or in the possession of
its Affiliates) relating to Tax matters relevant to the Purchased Assets or the
Business for the taxable period first ending after the Closing and for all prior
taxable periods until the later of (a) the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions, or (b) six years following the due date
(without extension) for such Tax Returns. After such time, before the Sellers or
the Purchaser shall dispose of any such documents in its possession (or in the
possession of its Affiliates), the other party shall be given the opportunity,
after 90 days’ prior written notice, to remove and retain all or any part of
such documents as such other party may select (at such other party’s expense).
Any information obtained under this section shall be kept confidential, except
as may be otherwise necessary in connection with the filing of Tax Returns or
claims for refund or in conducting an audit or other proceeding.
     SECTION 5.06 Conveyance Taxes. The parties do not anticipate any Conveyance
Taxes will arise as a result of the transactions contemplated hereunder,
however, to the extent that any such Conveyance Taxes do arise as a result of
the transactions contemplated hereby, such amounts shall be shared equally by
the Purchasers and Sellers.
     SECTION 5.07 Proration of Taxes and Certain Charges.
               (a) Except as provided in this section, all personal property
Taxes or similar ad valorem obligations levied with respect to the Purchased
Assets for any taxable period that includes the day before the date of the
Closing and ends after the date of the Closing, whether imposed or assessed
before or after the date of the Closing, shall be prorated between the Sellers
and the Purchaser as of 12:01 A.M. on the date of the Closing. If any Taxes
subject to proration are paid by the Purchaser, on the one hand, or the Sellers,
on the other hand, the proportionate amount of such Taxes paid (or in the event
a refund of any portion of such Taxes previously paid is received, such refund)
shall be paid promptly by (or to) the other after the payment of such Taxes (or
promptly following the receipt of any such refund).
               (b) Except as otherwise provided in this Agreement, all
installments of special assessments or other charges on or with respect to the
Purchased Assets payable by the Sellers for any period in which the date of the
Closing shall occur, including base rent, common area maintenance, royalties,
all municipal, utility or authority charges for water, sewer, electric or gas
charges, garbage or waste removal, and cost of fuel, shall be apportioned as of
the Closing, and each party shall pay its proportionate share promptly upon the
receipt of any bill, statement or other charge with respect thereto. If such
charges or rates are assessed either based upon time or for a specified period,
such charges or rates shall be prorated as of 12:01 A.M. on the date of the
Closing. If such charges or rates are assessed based upon usage of utility or
similar services, such charges shall be prorated based upon meter readings taken
on the date of the Closing.
               (c) All refunds, reimbursements, installments of base rent,
additional rent, license fees or other use related revenue receivable by any
party to the extent attributable to the operation of the Business for any period
in which the Closing shall occur shall be prorated so that the Sellers shall be
entitled to that portion of any such installment applicable to the period up

21



--------------------------------------------------------------------------------



 



to but not including the date of the Closing and the Purchaser shall be entitled
to that portion of any such installment applicable to any period from and after
the date of the Closing, and if the Purchaser or the Sellers, as the case may
be, shall receive any such payments after the date of the Closing, they shall
promptly remit to such other parties their share of such payments.
               (d) The prorations pursuant to this Section 5.07 may be
calculated after the date of the Closing, as each item to be prorated (including
any such Tax, obligation, assessment, charge, refund, reimbursement, rent
installment, fee or revenue) accrues or comes due, provided that, in any event,
any such proration shall be calculated not later than 30 days after the party
requesting proration of any item obtains the information required to calculate
such proration of such item.
     SECTION 5.08 Covenant Not to Compete. In order to further assure Purchaser
of the expected benefit of acquiring the Business, the Sellers each separately
agree that for a period of four (4) years from the date hereof that they will
not directly or indirectly own, manage, operate, join, control or participate in
the ownership, management, operation or control of, or render services as an
employee, consultant or independent contractor to, any business whether in
corporate, proprietorship or partnership form or otherwise with respect to any
product or service that is the same as or competitive with the Business as
conducted or contemplated by Sellers on the date hereof; provided, however,
that, for the purposes of this Section 5.08, ownership of securities having no
more than four percent (4%) of the outstanding voting power of any competitor
whose equity securities are publicly traded, without more, shall not be deemed
to be in violation of this Section 5.08. Notwithstanding the foregoing, nothing
in this Section 5.08 shall prohibit the Sellers from selling, distributing or
supplying generic chlorhexidine products (“Generic Product”) consistent with the
current practices of Professional Dental Technologies, Inc. so long as: (i) the
Sellers’ bottle and label for the Generic Product are such that it is
distinguished from the bottle and label presently being used for Peridex Oral
Rinse, (ii) the label uses a different type face and a different color than the
one used for Peridex Oral Rinse, (iii) the Sellers do not use the fact that they
previously owned the Peridex brand to promote Generic Product. The Sellers
further agree to obtain prior approval from the Purchaser of any promotional
material for Generic Product that references the Peridex Oral Rinse product by
name. The parties hereto specifically acknowledge and agree that the remedy at
law for any breach of the foregoing will be inadequate and that the Purchaser,
in addition to any other relief available to it, shall be entitled to temporary
and permanent injunctive relief without the necessity of proving actual damage.
In the event that the provisions of this Section 5.08 should ever be deemed to
exceed the limitation provided by applicable law, then the parties hereto agree
that such provisions shall be reformed to set forth the maximum limitations
permitted.
ARTICLE 6
CONDITIONS TO CLOSING
     SECTION 6.01 Conditions to Obligations of the Sellers. The obligations of
the Sellers to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:

22



--------------------------------------------------------------------------------



 



               (a) Representations, Warranties and Covenants. (i) The
representations and warranties of the Purchaser contained in this Agreement
(A) that are not qualified as to “materiality” shall be true and correct in all
material respects as of the Closing and (B) that are qualified as to
“materiality” shall be true and correct as of the Closing, except to the extent
such representations and warranties are made as of another date, in which case
such representations and warranties shall be true and correct in all material
respects or true and correct, as the case may be, as of such other date, and
(ii) the covenants and agreements contained in this Agreement to be complied
with by the Purchaser on or before the Closing shall have been complied with in
all material respects; and
               (b) No Order. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement or the Bill of Sale, Assignment and
Assumption Agreement illegal or otherwise restraining or prohibiting the
consummation of such transactions.
               (c) Third Party Consents. The Purchaser and the Sellers shall
have received the third party consents and estoppel certificates set forth in
the Disclosure Schedule.
     SECTION 6.02 Conditions to Obligations of the Purchaser. The obligations of
the Purchaser to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or written waiver, at or prior to the
Closing, of each of the following conditions:
               (a) Representations, Warranties and Covenants. (i) The
representations and warranties of the Sellers contained in this Agreement
(A) that are not qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all material respects as of the Closing and
(B) that are qualified as to “materiality” or “Material Adverse Effect” shall be
true and correct as of the Closing, other than such representations and
warranties that are made as of another date, in which case such representations
and warranties shall be true and correct in all material respects or true and
correct, as the case may be, as of such other date, and (ii) the covenants and
agreements contained in this Agreement to be complied with by the Sellers at or
before the Closing shall have been complied with in all material respects;
               (b) No Order. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement or the Bill of Sale, Assignment and
Assumption Agreement illegal or otherwise restraining or prohibiting the
consummation of such transactions; and
               (c) Third Party Consents. The Purchaser and the Seller shall have
received the third party consents and estoppel certificates set forth in the
Disclosure Schedule.
ARTICLE 7
INDEMNIFICATION
     SECTION 7.01 Survival of Representations and Warranties. The
representations and warranties of the parties hereto contained in this Agreement
shall survive the Closing for a

23



--------------------------------------------------------------------------------



 



period of fifteen (15) months after the date of the Closing; provided, however,
that (a) the representations and warranties dealing with Tax matters in Section
3.12 shall survive until the expiration of the relevant statute of limitations
for the Tax liability in question, (b) the representations and warranties
dealing with Environmental Law shall survive as provided in Section 3.09(b), and
(c) the representations and warranties in Section 3.01, Section 3.11,
Schedule 3.14, Section 4.1 and Section 4.6 (the “Fundamental Reps”) shall
survive indefinitely; provided, further, that any claim made with reasonable
specificity by the party seeking to be indemnified within the time periods set
forth in this Section 7.01 shall survive until such claim is finally and fully
resolved.
     SECTION 7.02 Indemnification by the Sellers. The Purchaser and its
Affiliates, officers, directors, employees, agents, successors and assigns
(each, a “Purchaser Indemnified Party”) shall be indemnified and held harmless
by the Sellers, jointly and severally, for and against all losses, damages,
claims, costs and expenses, interest, awards, judgments and penalties (including
reasonable attorneys’ and consultants’ fees and expenses) actually suffered or
incurred by them (hereinafter, a “Loss”), arising out of or resulting from:
(a) the breach of any representation or warranty made by the Sellers contained
in this Agreement; (b) the breach of any covenant or agreement by the Sellers
contained in this Agreement; (c) the Excluded Assets; (d) the Excluded
Liabilities; and (e) the conduct of the Business by Sellers prior to the date of
the Closing.
     SECTION 7.03 Indemnification by the Purchaser. The Sellers and their
Affiliates, officers, directors, employees, agents, successors and assigns
(each, a “Seller Indemnified Party”) shall be indemnified and held harmless by
the Purchaser for and against any and all Losses, arising out of or resulting
from: (a) the breach of any representation or warranty made by the Purchaser
contained in this Agreement; (b) the breach of any covenant or agreement by the
Purchaser contained in this Agreement; (c) the Assumed Liabilities; (d) the
Purchased Assets; (e) the conduct of the Business by the Purchaser on and
following the date of Closing; or (f) any claim or cause of action by any person
arising before or after the Closing against any Seller Indemnified Party with
respect to the Business or the Purchased Assets, except for claims or causes of
action with respect to which the Seller is obligated to indemnify the Purchaser
Indemnified Parties pursuant to Section 7.02.
     SECTION 7.04 Limits on Indemnification. (a) No claim may be asserted nor
may any Action be commenced against either party hereto for breach of any
representation, warranty, covenant or agreement contained herein, unless written
notice of such claim or action is received by such party describing in
reasonable detail the facts and circumstances with respect to the subject matter
of such claim or Action on or prior to the date on which the representation,
warranty, covenant or agreement on which such claim or Action is based ceases to
survive as set forth in Section 7.01, irrespective of whether the subject matter
of such claim or action shall have occurred before or after such date.
               (b) Notwithstanding anything to the contrary contained in this
Agreement: (i) an Indemnifying Party shall not be liable for any claim for
indemnification pursuant to Section 7.02 or Section 7.03, unless and until the
aggregate amount of indemnifiable Losses which may be recovered from the
Indemnifying Party equals or exceeds ninety five thousand dollars ($95,000),
after which the Indemnifying Party may be liable for Losses from the

24



--------------------------------------------------------------------------------



 



first dollar (the “Threshold”); (ii) no Losses may be claimed under Section 7.02
or Section 7.03 by any Purchaser Indemnified Party or shall be reimbursable by
or shall be included in calculating the aggregate Losses set forth in clause
(i) above other than Losses in excess of ten thousand dollars ($10,000)
resulting from any single claim or aggregated claims arising out of the same
facts, events or circumstances (the “Mini-Threshold”); (iii) the maximum amount
of indemnifiable Losses which may be recovered from an Indemnifying Party
arising out of or resulting from the causes shall be an amount equal to the
Purchase Price (the “Cap”); (iv) neither party hereto shall have any liability
under any provision of this Agreement or the Bill of Sale, Assignment and
Assumption Agreement for any punitive, incidental, consequential, special or
indirect damages, including loss of future revenue or income, or loss of
business reputation or opportunity relating to the breach or alleged breach of
this Agreement or the Bill of Sale, Assignment and Assumption Agreement, and
(v) claims relating to (x) fraud or intentional misrepresentations, (y) breaches
of Fundamental Reps or the covenants set forth in Section 5.01, 5.02, 5.06, 5.07
and 5.08, or (z) relating to unpaid transaction expenses of the Sellers or
Excluded liabilities (the “Excluded Claims”), will not be subject to the
Threshold, the Mini-Threshold or the Cap. Purchaser’s ability to seek indemnity
will not be affected by any investigation, inquiry, knowledge, or examination by
Purchaser. Materiality and Material Adverse Effect (but not knowledge)
qualifiers will be disregarded for purposes of determining that there was a
breach of this Agreement and the amount of Losses subject to indemnification.
               (c) For all purposes of this Article VII, “Losses” shall be net
of any insurance or other recoveries actually received by the Indemnified Party
or its Affiliates in connection with the facts giving rise to the right of
indemnification.
     SECTION 7.05 Notice of Loss; Third Party Claims. (a) An Indemnified Party
shall give the Indemnifying Party notice of any matter which an Indemnified
Party has determined has given or could give rise to a right of indemnification
under this Agreement, within 60 days of such determination, stating the amount
of the Loss, if known, and method of computation thereof, and containing a
reference to the provisions of this Agreement in respect of which such right of
indemnification is claimed or arises.
               (b) If an Indemnified Party shall receive notice of any Action,
audit, claim, demand or assessment (each, a “Third Party Claim”) against it
which may give rise to a claim for Loss under this Article VII, within 30 days
of the receipt of such notice, the Indemnified Party shall give the Indemnifying
Party notice of such Third Party Claim; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article VII except to the extent that the Indemnified
Party is materially prejudiced by such failure and shall not relieve the
Indemnifying Party from any other Liability that it may have to any Indemnified
Party other than under this Article VII. The Indemnifying Party shall be
entitled to assume and control the defense of such Third Party Claim at its
expense and through counsel of its choice if it gives notice of its intention to
do so to the Indemnified Party within 15 days of the receipt of such notice from
the Indemnified Party. If the Indemnifying Party elects to undertake any such
defense against a Third Party Claim the Indemnified Party may participate in
such defense at its own expense. The Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party,
at the Indemnifying Party’s expense, all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s

25



--------------------------------------------------------------------------------



 



control relating thereto as is reasonably required by the Indemnifying Party. If
the Indemnifying Party elects to direct the defense of any such claim or
proceeding, the Indemnified Party shall not pay, or permit to be paid, any part
of such Third Party Claim unless the Indemnifying Party consents in writing to
such payment or unless the Indemnifying Party withdraws from the defense of such
Third Party Claim liability or unless a final judgment from which no appeal may
be taken by or on behalf of the Indemnifying Party is entered against the
Indemnified Party for such Third Party Claim. If the Indemnified Party assumes
the defense of any such claims or proceeding pursuant to this Section 7.05 and
proposes to settle such claims or proceeding prior to a final judgment thereon
or to forgo any appeal with respect thereto, then the Indemnified Party shall
give the Indemnifying Party prompt written notice thereof and the Indemnifying
Party shall have the right to participate in the settlement or assume or
reassume the defense of such claims or proceeding.
     SECTION 7.06 Tax Treatment. To the extent permitted by Law, the parties
hereto agree to treat all payments made under this Article VII, under any other
indemnity provision contained in this Agreement, and for any misrepresentations
or breach of warranties or covenants, as adjustments to the Purchase Price for
all Tax purposes.
     SECTION 7.07 Remedies. The Purchaser and the Sellers acknowledge and agree
that (a) following the Closing, the indemnification provisions of Section 7.02
and Section 7.03 shall be the sole and exclusive remedies of the Purchaser and
the Sellers for any breach by the other party of the representations and
warranties in this Agreement and for any failure by the other party to perform
and comply with any covenants and agreements in this Agreement, and (b) anything
herein to the contrary notwithstanding, no breach of any representation,
warranty, covenant or agreement contained herein shall give rise to any right on
the part of the Purchaser or the Sellers, after the consummation of the purchase
and sale of the Purchased Assets contemplated by this Agreement, to rescind this
Agreement or any of the transactions contemplated hereby. Each party hereto
shall take all reasonable steps to mitigate its Losses upon and after becoming
aware of any event which could reasonably be expected to give rise to any
Losses.
ARTICLE 8
TERMINATION, AMENDMENT AND WAIVER
     SECTION 8.01 Termination. This Agreement may be terminated at any time
prior to the Closing by the mutual written consent of the Seller and the
Purchaser.
     SECTION 8.02 Effect of Termination. In the event of termination of this
Agreement as provided in Section 8.01, this Agreement shall forthwith become
void and there shall be no liability on the part of either party hereto except
(a) as set forth in Section 5.03 and Article IX and (b) that nothing herein
shall relieve either party from liability for any breach of this Agreement
occurring prior to such termination.

26



--------------------------------------------------------------------------------



 



ARTICLE 9
GENERAL PROVISIONS
     SECTION 9.01 Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.
     SECTION 9.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 9.02):
               (a) if to the Sellers:
Zila, Inc.
5227 N. 7th Street
Phoenix, AZ 84014
Fax No. (602) 234-2264
Attention: Gary V. Klinefelter
with a copy to:
Snell & Wilmer L.L.P.
400 East Van Buren Street
Phoenix, AZ 85004
Fax No: (602) 382-6070
Attention: Michael M. Donahey
               (b) if to the Purchaser:
3M Company
275-2E-03
St. Paul, MN 55144
Fax No.: (651) 736-1114
Attention: Jeffrey R. Lavers, Division Vice President, 3M ESPE

27



--------------------------------------------------------------------------------



 



with a copy to:
3M Company
220-9E-02
3M Center
St. Paul, MN 55144
Fax No.: 651-736-9469
Attention: Gregg M. Larson, Secretary
     SECTION 9.03 Public Announcements. Neither party to this Agreement shall
make, or cause to be made, any press release or public announcement in respect
of this Agreement or the transactions contemplated by this Agreement or
otherwise communicate with any news media without the prior written consent of
the other party unless otherwise required by Law or applicable stock exchange
regulation, and the parties to this Agreement shall cooperate as to the timing
and contents of any such press release, public announcement or communication.
     SECTION 9.04 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any Law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either party hereto. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.
     SECTION 9.05 Entire Agreement. This Agreement and the Bill of Sale,
Assignment and Assumption Agreement constitute the entire agreement of the
parties hereto with respect to the subject matter hereof and thereof and
supersede all prior agreements and undertakings, both written and oral, between
the Sellers and the Purchaser with respect to the subject matter hereof and
thereof.
     SECTION 9.06 Assignment. This Agreement may not be assigned by operation of
law or otherwise without the express written consent of the Sellers and the
Purchaser (which consent may be granted or withheld in the sole discretion of
the Sellers or the Purchaser), as the case may be.
     SECTION 9.07 Amendment. This Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, the Sellers
and the Purchaser or (b) by a waiver in accordance with Section 9.08.
     SECTION 9.08 Waiver. Either party to this Agreement may (a) extend the time
for the performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be

28



--------------------------------------------------------------------------------



 



bound thereby. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement. The
failure of either party hereto to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.
     SECTION 9.09 No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied
(including the provisions of Article VII relating to indemnified parties), is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.
     SECTION 9.10 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware. All Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any Delaware federal court sitting in Newcastle County; provided,
however, that if such federal court does not have jurisdiction over such Action,
such Action shall be heard and determined exclusively in any state court sitting
in the city of Wilmington, Delaware. Consistent with the preceding sentence, the
parties hereto hereby (a) submit to the exclusive jurisdiction of any federal or
state court sitting in the city of Wilmington, Delaware for the purpose of any
Action arising out of or relating to this Agreement brought by either party
hereto and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above named courts.
     SECTION 9.11 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.
     SECTION 9.12 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Sellers and the Purchaser have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            ZILA, INC.
      By:   /s/ Gary V. Klinefelter         Name:   Gary V. Klinefelter       
Title:   Vice President        ZILA PHARMACEUTICALS, INC.
      By:   /s/ Gary V. Klinefelter         Name:   Gary V. Klinefelter       
Title:   Vice President        3M COMPANY
      By:   /s/ Jeffrey Lavers         Name:   Jeffrey Lavers        Title:  
Division Vice President        3M INNOVATIVE PROPERTIES COMPANY
      By:   /s/ Robert W. Sprague         Name:   Robert W. Sprague       
Title:   Secretary     

